ORDER

PER CURIAM.
Patricia A. Nappier appeals the interlocutory order and judgment for possession and writ of possession entered by the trial court granting physical possession of property located at 826 Potosí Street in Farm-ington, Missouri (“the property”) to John S. Forrester. The trial court had authority to enter the interlocutory order and judgment of possession, and the judgment was not erroneous. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).